Exhibit 5.1 Thomas J. Craft, Jr., Esq. 5420 North Ocean Drive, Suite 1605 Singer Island, FL 33404 Phone: (561) 543-2233 June 1, 2010 U.S. Securities and Exchange Commission treet, NW Washington, DC 20549 Re: Data Call Technoligies, Inc. Commission File No. 333-131948 Registration Statement on Form S-8 Gentlemen: I have been requested by Data Call Technologies, Inc. (the "Registrant") to furnish an opinion as to matters hereinafter setforth in connection with this registration statement on Form S-8 under the Securities Act of 1933, as amended (the "Act"),covering a total of 1,000,000 shares of common stock to be registered under the 2010 Employee Compensation Plan. In connection with this opinion, I have reviewed the filings of the Registrant incorporated by reference in this registrationstatement and have determined that the Registrant is current in its reporting requirements under the Securities Exchange Actof 1934. I have also reviewed other documents of the Registrant and have further determined that the shares when issued willhave been legally issued, fully paid and non-assessable. Further, the Registrant has duly authorized the issuance of the sharesand the filing of this registration statement on Form S-8 under the Act. I hereby consent to the inclusion of this opinion in theregistration statement on Form S-8 being duly filed with the Securities and Exchange Commission. Very truly yours, /s/ Thomas J. Craft, Jr., Esq. Thomas J. Craft, Jr., Esq.
